Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Reasons for Allowance
Claims 1, 4, and their dependent claims have been amended to require that the tangential filter comprise a synthetic membrane comprising a plurality of synthetic discs arranged in succession facing each other and rotatable around a central axis. Decloux, discussed in the previous office action, uses a Membralox tubular microfiltration membrane comprising 19 channels, rather than the discs arranged in succession recited in the currently amended claims. Bornia (U.S. PG Pub. No. 2012/0132595) discloses an apparatus and method for filtering liquid products, particularly wine, where the apparatus comprises filtering membranes in the form of microporous disks integral to a rotatable shaft. However, there would have been no motivation for one of ordinary skill in the art to replace the tubular membrane specifically disclosed by Decloux with a different type of membrane disclosed by Bornia. The claims further require a step of filtering a raw gum arabic. On page 154 Decloux indicates that the gum arabic is spray-dried. While Decloux does not specifically disclose that the gum arabic is pre-filtered, the discussion on page 153 of Decloux does indicate that spray-dried gum arabic is filtered, and therefore does not qualify as raw gum arabic as defined on page 8 lines 3-4 of the current specification. Claims 1, 4, and their dependent claims are therefore allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771